Citation Nr: 9933137	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-16 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for pes 
planus.

2.  Entitlement to service connection for a bilateral knee 
disability, claimed as secondary to pes planus.

3.  Entitlement to service connection for a low back 
disability, claimed as secondary to pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to October 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO found that the veteran had not submitted new 
and material evidence to reopen a previously denied claim for 
service connection for pes planus.  The RO also denied 
service connection for a bilateral knee disability and a low 
back disability, each claimed to be secondary to pes planus.


REMAND

In a September 1999 statement, the veteran wrote that he 
wished to have a hearing on his appeal before a hearing 
officer at the St. Petersburg RO.  In accordance with the 
veteran's wishes, and in order to afford him an opportunity 
to present evidence and arguments in support of his claims, 
the veteran should be scheduled for a hearing before a 
hearing officer at the RO.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the veteran 
for a hearing before at hearing officer 
at the RO.

2.  The RO should inform the veteran that 
he may submit additional evidence and 
argument on the matters the Board has 
remanded to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

After the completion of the foregoing development, the RO 
should review the case.  If the decision on any issue remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


